               Case 2:20-cv-01275-TJS Document 4 Filed 07/10/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHARLES JACKSON                                      :       CIVIL ACTION
                                                     :
          v.                                         :
                                                     :
ROBERT L. WILKIE, Department Head,                   :
THE DEPARTMENT OF VETERANS                           :
AFFAIRS SECRETARY OF                                 :
VETERANS AFFAIRS                                     :       NO. 20-1275

                                           MEMORANDUM


Savage, J.                                                                                July 9, 2020

          Pro se plaintiff Charles Jackson has filed this employment discrimination action

against Robert L. Wilkie in his capacity as United States Secretary of Veterans Affairs. 1

He has moved to proceed in forma pauperis. Because it appears that he is not capable

of paying the fees to commence this civil action, he will be granted leave to proceed in

forma pauperis. Pursuant to our obligation to screen the complaint, we shall dismiss it

without prejudice.

                                        Factual Allegations

          In Jackson’s sparse Complaint, he appears to base his claims upon his termination

from an unspecified position with the Department of Veteran Affairs. Jackson states that

the jurisdictional basis for his claims is “reprisal termination based on civil rights

(retaliation termination).”2 He alleges that he “was fired from the Philadelphia Veteran’s



1 The caption lists the defendant as “Robert L. Wilkie Department Head the Department of Veterans Affairs
Secretary of Veterans Affairs.” We understand this to refer to Wilkie and his title, rather than to several
separate defendants. Wilkie is the only defendant listed on page two of plaintiff’s Complaint. See Compl.
at 2 (Doc. No. 2).

2   Id.
                Case 2:20-cv-01275-TJS Document 4 Filed 07/10/20 Page 2 of 4




Regional Office after be [sic] convicted of a misdemeanor that [he] had already to [sic]

them on the employment paper before being hired.” 3               Jackson seeks back pay,

reinstatement and damages “for the wrongful termination.”4

                                      Standard of Review

           Pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), we must dismiss his Complaint if it fails

to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir.

1999). The complaint must contain “sufficient factual matter, accepted as true, to state

a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted).       “[M]ere conclusory statements do not suffice.”      Id.   Because

Jackson is proceeding pro se, we construe his allegations liberally. Higgs v. Att’y Gen.,

655 F.3d 333, 339 (3d Cir. 2011).

                                           Discussion

           To make out a cause of action for discrimination under Title VII, a plaintiff must

plead: (1) he is a member of a protected class; (2) he was qualified for the position; (3)

he suffered an adverse employment action; and (4) nonmembers of the protected class

were treated more favorably under circumstances giving rise to an inference of unlawful

discrimination. Connelly v. Lane Const. Corp., 809 F.3d 780, 788 n.5, 791 (3d Cir.

2016) (citations omitted).

           To establish a prima facie case of retaliation, Jackson must demonstrate that: (1)


3   Id. at 3.

4   Id. at 4.
          Case 2:20-cv-01275-TJS Document 4 Filed 07/10/20 Page 3 of 4




he engaged in a protected activity; (2) his employer took adverse employment action

against him after or contemporaneously with his protected activity; and (3) there was a

causal connection between his protected activity and the adverse employment action.

Daniels v. School Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015) (citations omitted).

       Even under the most liberal reading, Jackson’s Complaint fails to allege a plausible

claim for employment discrimination or retaliation. The Complaint supplies no information

about his claims. It does not allege what happened, when it happened, and how it

happened. There is nothing from which one could discern a plausible claim for unlawful

termination.

       Jackson’s only factual assertion is that he was terminated because he had been

convicted of a misdemeanor. Termination from employment because one was convicted

of a crime does not, without more, provide a plausible basis for an employment

discrimination or retaliation claim. See Saunders v. Apothaker & Assocs., Inc., 556 F.

App’x 98, 102 (3d Cir. 2014) (per curiam) (rejecting employment discrimination claim

where plaintiff was terminated following an “unfavorable background check consisting of

a felony conviction for a crime of dishonesty and a failure to pay off restitution”); Khalik v.

United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012) (“Plaintiff’s general assertions of

discrimination and retaliation, without any details whatsoever of events leading up to her

termination, are insufficient to survive a motion to dismiss.”); Shahin v. Del. Dep’t of

Transp., 405 F. App’x 587, 588-89 (3d Cir. 2010) (per curiam) (affirming dismissal of

complaint where plaintiff failed to provide “details on what position she applied for, how
         Case 2:20-cv-01275-TJS Document 4 Filed 07/10/20 Page 4 of 4




she was qualified for the position, and what protected classes she belongs to”).

                                       Conclusion

      Because Jackson has failed to allege facts that, if proven, would entitle him to relief

for unlawful termination, we shall dismiss his Complaint without prejudice for failure to

state a claim. We shall also allow him to file an amended complaint within thirty days in

an attempt to cure the deficiencies described in this Memorandum.



                                   /s/ TIMOTHY J. SAVAGE J.
